Citation Nr: 0424914	
Decision Date: 09/09/04    Archive Date: 09/16/04	

DOCKET NO.  01-09 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to Department of Veterans Affairs (VA) 
benefits. 



REPRESENTATION

Appellant represented by:	Marcheta L. Gillam, Attorney



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, that denied the benefit 
sought on appeal.  The appellant, who had service from 
November 1966 to July 1971, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In July 2003, the Board returned the case to the RO 
for additional development, and the case was subsequently 
returned to the Board for final appellate review.  


FINDINGS OF FACT

1.  All obtainable relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained.  

2.  The appellant's service from November 1966 to July 1971 
was terminated by a discharge under conditions other than 
honorable.  

3.  During service the appellant had three periods of 
unauthorized absences, including a continuous unauthorized 
absence between May 1968 and June 1971 in excess of 180 days.  

4.  There were no compelling circumstances to warrant the 
prolonged unauthorized absence and the appellant was not 
insane at the time of committing the offenses that led to his 
other than honorable discharge.  


CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5103, 5103(A), 
5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.102, 3.159, 
3.354 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2002).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, the evidence needed 
to substantiate the claim in this case would consist of 
evidence which demonstrated that the appellant was insane at 
the time he committed the offense which led to his other than 
honorable discharge.  In this regard, letters to the 
appellant beginning in August 1999 and including letters 
dated February 2000, January 2002, and August 2003 have all 
placed the appellant on notice of the need to submit such 
evidence.  

The Board acknowledges that the August 2003 letter to the 
appellant providing notice of the VCAA consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is deficient in describing what the evidence 
must show to support the claim.  In this regard, the portion 
of the August 2003 letter that informed the appellant of the 
evidence necessary to substantiate his claim informed him of 
the evidence necessary to support an increased evaluation for 
a service-connected disability and that necessary to support 
a claim for service-connected compensation benefits.  
However, as previously indicated, the evidence necessary to 
substantiate the appellant's claim consists of evidence 
demonstrating that he was insane at the time he committed the 
offense which led to his other than honorable discharge.  The 
appellant and his attorney have been clearly apprised of that 
requirement and indeed, the appellant's Substantive Appeal 
and accompanying statement from the appellant's attorney 
clearly evidences their understanding of the evidence 
necessary to substantiate this claim.  Therefore, the Board 
finds that under the facts and circumstances of this case, 
the notification requirements of this VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's service medical records are associated with 
the claims file and attempts have been made to obtain private 
medical records identified by the appellant, with varying 
degrees of success.  Nevertheless, the appellant and his 
attorney have been advised of the RO's actions in obtaining 
or not obtaining private medical records.  With respect to 
the appellant's service medical records, there was a 
suggestion that there may be additional service medical 
records available, and the Board remanded the case in July 
2003 in an effort to search for additional service medical 
records.  The RO undertook that development with no 
additional service medical records being located.  Therefore, 
the Board finds that all relevant evidence obtainable has 
been secured and that no further assistance is necessary to 
satisfy the duty to assist in this case.  The Board would 
observe that the appellant and his attorney have not made the 
Board aware of any additional evidence that needs to be 
obtained and in a statement from the attorney dated in July 
2004, it was requested that the appeal be returned to the 
Board for appellate review.  Therefore, the Board finds that 
the case is ready for appellate review. 

The basic facts in this case are not in dispute.  The 
appellant had service in the United States Army from November 
1966 to July 1971.  During this service the appellant had 
three periods of being absent without leave (AWOL).  The 
first period was between December 5, 1967, and March 18, 
1968, during which the appellant was arrested for possession 
of a controlled dangerous substance.  The appellant was found 
guilty by a special court-marital of being absent without 
leave.  The appellant subsequently went AWOL from May 15, 
1968, to June 4, 1971, a period in excess of 180 days.  
Following the appellant's return to military control he again 
went AWOL from June 12, 1971, to June 21, 1971, following 
which the appellant requested a discharge for the good of the 
service.  This request was granted and the appellant received 
a discharge under other than honorable conditions.  

Under VA laws and regulations if a former service member did 
not die in service, compensation is not payable unless the 
period of service on which the claim is based was terminated 
by a discharge or release under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. §§ 3.1(d), 
3.12(a).  In addition, benefits are not payable where the 
former service member was discharged or released by reason of 
a discharge under other than honorable conditions issued as a 
result of an absence without official leave for a continuous 
period of at least 180 days.  38 U.S.C.A. § 5303(a); 
38 C.F.R. § 3.12(c)(6).  This bar to benefit entitlement does 
not apply if there were compelling circumstances to warrant 
the prolonged unauthorized absence.  38 C.F.R. § 3.12(c)(6).  
However, this bar to entitlement does not arise if it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  

Since the evidence of record clearly demonstrates that the 
appellant was AWOL in excess of 180 days between May 1968 and 
June 1971, the issue is whether there were compelling 
circumstances for the prolonged absence or whether there was 
evidence that the appellant was insane at the time of his 
prolonged absence without leave.  In this regard, service 
records contain no evidence demonstrating compelling reasons 
for the prolonged unauthorized absence or that the appellant 
was insane at that time.  

Service medical records contain no evidence of any 
complaints, actual treatment or diagnosis of psychiatric 
symptomatology.  In this regard, the Board acknowledges that 
in a statement accompanying a request for discharge from the 
service dated June 4, 1971, the appellant stated that he was 
presently receiving psychiatric treatment and that he had 
attached statements from two doctors.  With respect to that 
treatment the appellant stated that he had a bad drug problem 
and wished to continue under their care.  While statements 
from those two physicians were not associated with the 
appellant's service records, a subsequent request for any 
additional service medical records in early 2004 indicated 
that a further search was conducted, but no additional 
records were located.  The Board observes further that a 
physical examination performed on July 1, 1971, subsequent to 
the June 4, 1971, statement showed the psychiatric clinical 
evaluation was normal, and on the Report of Medical History 
portion of the examination the appellant stated that he was 
in excellent health and denied experiencing symptomatology 
such as frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia and nervous trouble of any sort.  

With respect to the reasons for the appellant's prolonged 
unauthorized absence, in the June 4, 1971, statement 
accompanying the appellant's request for discharge, the 
appellant explained that he began his basic training and went 
AWOL and was apprehended in Los Angeles, California, for 
possession of LSD, methamphetamines, and marijuana.  He 
stated that he was convicted and sentenced to jail for two 
months.  The appellant went on to explain that he was 
returned to military control, court-martialed and sentenced 
to six months in a stockade in February 1968.  The appellant 
continued that he went AWOL again and was apprehended, put on 
a plane to Fort Bragg and was to report to that location on 
or about March 15, 1968.  The appellant indicated that he did 
not report to that location and had been AWOL ever since.  In 
supporting his request for a discharge he stated that he felt 
it would be in his own best interest and the best interest of 
the Army for him to be discharged because he was never able 
to cope with Army life and had always had a great deal of 
trouble making it on his own.  He concluded that he did not 
graduate from high school and had never been able to hold 
down a job.  The Request for Discharge for the Good of the 
Service indicates that the appellant had been afforded the 
opportunity to consult with an attorney, that he had taken 
advantage of that opportunity and had been fully advised by 
his attorney on this matter.

In an April 1999 statement the appellant's attorney asserted 
that while in service the appellant suffered a psychotic 
breakdown and wandered away from his military post.  During 
the time between May 1968 until June 1971 it was reported 
that the appellant was hospitalized at medical facilities in 
Vernon, Texas, and at Belle Vista Hospital in Atascadero, 
California.  In a statement dated in December 1999 it was 
argued that the appellant had paranoid schizophrenia during 
that time which rendered him mentally incompetent when he 
left his post in May 1968.  It was contended that the 
appellant wandered around the Southwest and was treated at 
different psychiatric hospitals.  It was asserted that the 
appellant was insane at the time he went AWOL and that his 
discharge under other than honorable conditions was not a bar 
to the receipt of compensation benefits.  

The appellant provided authorizations for release of medical 
records and the RO requested medical records from various 
medical facilities, including the medical facility identified 
by the appellant in Vernon, Texas, and the Atascadero State 
Hospital in California.  Both authorizations indicate that 
the appellant reported treatment at those facilities in the 
1960's.  The North Texas State Hospital was unable to 
identify any records pertaining to the appellant, and medical 
records were obtained from the medical facility in 
California.  However, those records were dated no earlier 
than January 1973 when the appellant was seen for a 
psychiatric examination, apparently in connection with an 
arrest for automobile theft.  The history obtained at that 
time regarding the appellant's military history was that he 
was drafted into the Army, was absent without authorized 
leave on three occasions, once for three years and received 
an undesirable discharge.  It was also noted that the 
appellant had overdoses on aspirin and was seen by two 
psychiatrists.  With respect to previous mental illnesses, 
none were recorded.  While no psychiatric diagnosis was 
contained in that March 1973 psychiatric evaluation, a July 
1973 record recorded a diagnosis of chronic undifferentiated-
type schizophrenia.  That record also indicated that the 
appellant understood the charges and was willing to cooperate 
in his own defense.  

Subsequent private medical records continue to show a 
diagnosis of schizophrenia.  Records dated in 1982 include a 
July 1982 psychiatric examination which indicated that the 
appellant had a long history of psychiatric difficulties that 
had resulted in a number of psychiatric admissions in 
different State hospitals around the country.  The appellant 
stated that he went to 10th grade in school and then was 
drafted in the Army staying for about a year.  It was noted 
that the appellant went AWOL from the Army, traveling 
extensively around the country by hitchhiking and some 3 
1/2 years later he turned himself in and received a 
dishonorable discharge.  The history continued that some time 
after he went AWOL from the military he happened to be 
admitted to different State hospitals, such as in Texas, 
California, and Tennessee.  The appellant was unable to 
recall all of the details, how often or how long he happened 
to be in the State hospitals, but vaguely remembered that his 
first admission was at a State hospital in California, right 
after he left the military on AWOL.  

In support of the appellant's claim a statement dated in 
February 2000 was submitted from Daniel Weber, M.D.  That 
statement indicated that Dr. Weber had been the appellant's 
treating psychiatrist since November 1987 and had been 
prescribing medication for treatment of paranoid 
schizophrenia.  Dr. Weber indicated that he had reviewed some 
of the appellant's service personnel and medical records.  He 
stated that although the records indicate that the appellant 
receive psychiatric treatment in service, no psychiatric 
treatment records were made available to the appellant by the 
VA.  He did review the appellant's entrance and discharge 
examinations, his request for a discharge and supporting 
statement, the summary of charges against him specifying his 
periods of being AWOL and other records pertaining to the 
appellant's special court-martial.  Dr. Weber stated that he 
had formulated a medical opinion based on the available 
service records, at the age on onset of schizophrenia and his 
first hand knowledge of the appellant's psychiatric 
treatment.  He concluded that it was likely that the 
appellant experienced the early prodromal manifestations of 
schizophrenia while in service.  He stated that it was highly 
unlikely that the appellant's substance abuse caused the 
psychiatric symptomatology associated with his schizophrenia 
and that in fact, the substance abuse could have been an 
attempt by the appellant to self-medicate his underlying 
psychiatric condition.  He concluded that because of the 
appellant's psychiatric condition, it was probable that the 
appellant did not understand that it was wrong to leave his 
base when he went AWOL.  

In July 2000 the appellant was afforded a VA examination in 
an effort to resolve the medical question at issue in this 
case.  The examiner indicated that the appellant's claims 
file was available for review.  The event of the appellant 
going AWOL was reviewed and it was difficult for the 
appellant to retrieve information regarding the event.  The 
appellant stated that the event of going AWOL was that he was 
"going with someone and we ended up in Phoenix and I couldn't 
get back."  The appellant stated that he was first 
hospitalized psychiatrically in California in the late 1960's 
or early 1970's.  The examiner indicated that the majority of 
the information within the claims file indicates that the 
appellant was hospitalized in 1970 for his first psychiatric 
hospitalization.  The examiner again reviewed the appellant's 
AWOL and the appellant stated the he did not recall feeling 
concerned about others being after him in the military as a 
reason for his leaving and going AWOL and did not recall 
receiving command hallucinations.  He also did not recall 
having been under the influence of any substances when he 
left.  Following the examination, the diagnostic impressions 
were paranoid schizophrenia and polysubstance dependence, in 
remission.  

The examiner then summarized his opinion regarding the 
question of whether the situation of the appellant going AWOL 
was due to his diagnosis of paranoid schizophrenia or the 
prodromal stages of the disease.  The examiner felt from the 
evaluation it could not be said that his going AWOL was at 
least as likely as not due to his diagnosis of schizophrenia 
or that the appellant was insane at the time he went AWOL.  
The natural history of schizophrenia in terms of age of onset 
would indicate that the timing would be appropriate, but 
during the evaluation the appellant did not recall auditory 
hallucinations commanding him to leave.  He did not recall 
feeling concerned about others being after him in the 
military other than an incident of a man who had been on two 
tours of Vietnam coming after him with a cleaver.  The 
examiner then reviewed statements and medical records 
contained in the claims file dated following service and 
concluded that there was no information which would lead to 
the statement that his psychotic symptoms or being insane was 
at least as likely as not the cause of the appellant going 
AWOL.  In that regard, it was noted that earlier records do 
not indicate psychotic features as being a cause, although 
communication later indicates that the appellant purportedly 
suffered a psychotic breakdown and wondered away from the 
military post.  However, the examiner noted that earlier 
records do not indicate psychotic features being present at 
the time of his discharge.  

Thus, with respect to the issue of whether the appellant was 
insane at the time of the AWOL in excess of 180 days, there 
are two medical opinions, one favorable and one unfavorable.  
For VA purposes, an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354(a).  

Based on the evidence for consideration, the Board finds that 
the evidence does not demonstrate that the appellant was 
insane at the time of his prolonged AWOL from May 1968 to 
June 1971.  Both the opinion of Dr. Weber in February 2000 
and the report of the VA examination in July 2000 have been 
considered in resolving this medical question.  The Board 
finds that the opinion expressed in the July 2000 VA 
examination has greater probative value than the opinion of 
Dr. Weber.  In this regard, the Board observes that service 
medical records contain no evidence of complaints, actual 
treatment or diagnosis of a psychiatric disorder, or more 
importantly, that the appellant was insane despite the 
statement from the appellant in June 1971 that he was 
receiving psychiatric treatment.  The Board notes that the 
appellant made that statement in connection with his 
discharge, admitted to having a bad drug problem and 
expressed a desire to continue under the treatment of those 
doctors.  Significantly, a physical examination performed in 
July 1971, after the appellant made that statement in June 
1971 contained a complete absence of any reference to 
complaints, treatment or diagnosis of any psychiatric 
disorder.  Furthermore, the earliest records of psychiatric 
treatment appear to be dated in 1973, and specifically, at 
the time of a March 1973 psychiatric evaluation no prior 
history of mental illness was recorded.  In addition, records 
of a psychiatric examination performed in July 1982 do not 
refer to any psychiatric treatment during service, but refer 
to psychiatric treatment beginning following the appellant's 
separation from service.  

The Board finds that the available medical records are more 
consistent with the conclusion offered following the July 
2000 VA examination that the appellant was not psychotic or 
insane at the time of the prolonged unauthorized absence that 
led to his other than honorable discharge.  Dr. Weber 
obviously comes to the conclusion that the appellant was 
psychiatrically impaired during service and that this led to 
the appellant going AWOL.  However, Dr. Weber does not 
explain the lack of any evidence of psychiatric treatment for 
schizophrenia during service including at separation from 
service, while the examiner who performed the July 2000 VA 
examination relies on those records for what they 
demonstrate, namely, an absence of psychotic symptomatology 
or insanity during service.  Simply put, the July 2000 VA 
examination incorporates all of the medical evidence of 
record in formulating an opinion and is consistent with that 
evidence in concluding that the appellant was not 
psychiatrically impaired or insane during service, but rather 
began receiving psychiatric treatment for a diagnosed 
psychiatric disorder following his separation from service.  

Therefore, the Board finds the opinion from the July 2000 VA 
examination has greater probative value than the February 
2000 opinion from Dr. Weber.  As such, the evidence does not 
demonstrate that the appellant was insane at the time he 
committed the offense, and specifically the prolonged 
unauthorized absence between May 1969 to June 1971, in excess 
of 180 days, that led to his other than honorable discharge.  
There is simply a lack of persuasive medical evidence that 
would demonstrate that the appellant was insane during 
service.  Accordingly, the Board concludes that the 
appellant's discharge from service is a bar to VA benefits.  


ORDER

The appellant's discharge from service is a bar to VA 
benefits, and the appeal is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



